Opinion by

Hastings, C. J.
The error mainly relied on in this case is, that no damages are claimed in the declaration. The declaration seems to have been inartificially drawn, and bad on demurrer, but we think the defects are not of that character that they may be taken advantage of on error.
The summons claims damages to the amount of five hundred dollars.
One of the counts in the declaration sets out a cause of action with proper averments, setting up damages exceeding the damages assessed by the jury.
The verdict of the jury finds $297.33 damages. The omission to claim damages in the conclusion of the several counts, is a mispleading, a default and negligence of the attorney who drew the declaration, which is cured by the verdict, and a writ of error will not lie to any such mistake after verdict.
See sections six and seven, statute of amendments and jeofails, (Rev. Stat. p. 54.)
The attorney for plaintiff in error argues that the defects are material, and are not cured by the statute. If immaterial errors only are cured by the statute, it would not have been necessary to enact such a statute.
The practice of the courts evading the statute of amendments and jeofails, renders it a dead letter, and ought to be condemned. Its language cannot be misunderstood, and it ought to be enforced.
The judgment of the court below is affirmed.
Judgment affirmed.